DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al., Pub. No. U.S. 2007/0038206 (“Altshuler”) in view of Nagai, Pub. No. U.S. 2003/ 0043436.
Regarding claim 1, Altshuler discloses a phototherapy apparatus for treatment of various dermatological and other health conditions (see Par. 0003), comprising:
one or more LEDs (see Fig. 3, Pars. 0065 — 0066, 0082) configured to provide a uniform dose of radiation (see Par. 0061) on a treatment surface of the subject in contact or in close proximity (see Fig. 7, Pars. 0059, 0099); and
a support structure/housing 140 (see Fig. 3 and Pars. 0017, 0020, and 0025) for coupling to and supporting the one or more LEDs, the housing comprising a heatsink assembly 280 configured to absorb and dissipate heat generated by the LEDs to minimize overheating (see Figs. 3, 9-10, and Pars. 0025, 0082-0083, 0112) without requiring the use of a fan.
Altshuler further teaches a controller can be electrically coupled to the light sources to vary the electrical power supplied to the light source in response to an input signal (par. 0026). Thus, Altshuler indicates that the power supplied to the one or more LEDs is adjustable in response to an input signal. However, Altshuler does not expressly teach that such input signal may include a signal indicative of a distance range between the light sources and treatment surface.  Nonetheless, controlling/adjusting power applied to one or more light sources (e.g. LEDs) in response to a distance range is well known in the art. Nagai discloses a wireless communication device for performing communication by laser light. Nagai teaches, in one embodiment, a measurement unit operable to measure a distance to an object which is to be irradiated with the laser light, and processing unit operable to adjust output power to the laser source based on the measured distance (par. 0023). Therefore, at the time the applicant's invention was filed, it would have been obvious to one of ordinary skill in the art to modify Altshuler in view of Nagai to use a control system operable to adjust the power supplied to the LED light source in response to a distance range between the light sources and the treatment surface. Such a technique would ensure exposing the target surface with light having energy sufficient/suitable to provide the desired treatment while at the same time preventing and reducing damage to the skin tissue.
Regarding claim 4, the one or more LEDs comprises a plurality of LEDs distributed over the support structure, and the power supplied to each LED of the plurality of LEDs is independently adjustable (see Fig. 6, and Pars. 0093, 0098).
Regarding claims 5 and 6, the apparatus further comprises a control system configured to supply adjustable power to the light source/one or more LEDs. The examiner takes and notice that the use of a display coupled to a processor for displaying one or more treatment parameters is well known in the art (see Fig. 3, 12, and Pars. 0026, 0081, 0093, 0164).
Regarding claim 7, the one or more treatment parameters comprise one or more of the intensity of the one or more LEDs, a wavelength of the one or more LEDs, a treatment time, a time of total use of the one or more LEDs, a light meter reading, an accelerometer reading, and a checksum {see Pars. 0129, 0133, 0138).
Regarding claims 10 and 11, the apparatus further comprises one or more LEDs having an emission range of about 550 nm to 650 nm operable together with or independently of the LEDs configured to illuminate the patient as claimed (see Pars. 0179-0180).
Regarding claim 12, the further comprising a distance meter having an integrated distance sensor configured to measure a distance between the one or more LEDs and the treatment surface (see Pars. 0089, 0128, 0140). The apparatus further comprises one or more velocity sensors configured to detect the speed at which the apparatus is moved over the skin/body tissue (see Par. 00134).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Nagai as applied to claims 1,4-7, and 10-12 above, and further in view of DeBenedictis et al. al., Pub. No. 2005/0154380 (“DeBenedictis”).
Altshuler, described above, discloses one more sensors adapted to determine to the position of the treatment apparatus in relation to the body tissue. However, he does not specifically teach that such sensors include an accelerometer adapted to detect the position/ orientation of the orientation of the apparatus. DeBenedictis discloses a phototherapy
apparatus and method for dermatological tissue treatment, the apparatus comprising a hand-piece including a detector/accelerometer 170 adapted to detect variation in the position/orientation of the hand-piece (see Fig. 1, Pars. 0014, 0022, 0075, and claim 4). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Altshuler in view DeBenedictis to use a sensor adapted to detect orientation of the treatment apparatus during irradiation of the body tissue. Determining the orientation of the apparatus during the treatment would enhance the treatment by allowing the user to efficiently provide the treatment energy to the target body tissue.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Nagai as applied to claims 1, 4, 5, 7, and 10-12 above, and further in view of Burrows et al., Pub. No. U.S. 2010/0331929 (“Burrows”).
Altshuler, described above, does not teach one or more focusing lenses coupled to each of the one or more LEDs. However, the use of a plurality of LEDs providing treatment radiation, and one or more lenses coupled to each of the one or more LEDs to focus, diffuse or attenuate
the treatment radiation is known in the art. Burrows discloses a phototherapy apparatus comprising one or more LEDs 142 and one or more focusing lenses 144 coupled to each of the one or more LEDs as claimed (see Fig. 12 and Pars. 0044, 0047). Therefore, at the time of the
applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Altshuler in view of Burrows to couple one or more focusing lenses to each of the LEDs to focus  the light emitted by the LEDs. The use of one or more focusing lenses coupled to one or more light emitting diodes to focus, attenuate, or diffuse treatment light in combination with other optical elements such as collimating lenses is known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach diverse systems, wherein each system discloses a method of adjusting a power supplied to at least one light source in response to a distance range between the light source and a surface distant from the light source.
Slaby et al., Pub. No. U.S. 2016/0283789, see claim 12 and 18.
Yang et al., Pub. No. U.S. 2019/0213348, see par. 0022 and claim 1.
Lei et al., Pub. No. U.S. 2020/0282089, see Par. 0035.
Kilcher et al., U.S. Pat. No. 9,912,923, see claims 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 2, 2022